Order denying defendants’ motion to examine plaintiff before trial, so far as appealed from, unanimously affirmed, with ten dollars costs and disbursements, with leave to defendants to apply for further examination concerning the matters contained in their notice for examination, dated October 5, 1943, as remain at issue after service of reply directed in companion appeal decided herewith {post, p. 815). The date for the examination to proceed to be fixed in the order. No opinion. Settle order on notice. Present — Martin, P. J., Glennon, Untermyer, Dore and Callahan, JJ.